COURT OF APPEALS
EIGHTH DISTRICT OF
TEXAS
EL PASO, TEXAS
 
 



 
MARTHA CHAVEZ,
 
                            Appellant,
 
v.
 
 
RODOLFO CHAVEZ,
 
                           
  Appellee.


§
 
§
 
§
 
§
 
§
 
§ 
 


 
No. 08-12-00166-CV
 
Appeal from the
 
65th
  District Court
 
of El
  Paso County, Texas 
 
(TC# 2010CM2478) 
 



 
MEMORANDUM
 OPINION
Martha Chavez (“Chavez”)
is attempting to appeal the trial court’s judgment in her divorce case.  Because she failed to file a timely notice of
appeal, we dismiss the appeal.
            On
May 9, 2012, Chavez filed her notice of appeal. 
By letter dated the same day, the Clerk of this Court advised Chavez
that despite filing a notice of appeal, the Court intended to dismiss the
appeal for want of jurisdiction because the notice did not appear to be timely.  The Clerk further informed Chavez that
unless, within 10 days from the date of the letter, she could show grounds for continuing
the appeal, the appeal could be dismissed without further notice.  To this date, Chavez has not responded to the
Clerk’s letter.
            A
timely notice of appeal is necessary to invoke this Court’s jurisdiction.  See Tex.R.App.P. 25.1(b)(notice of appeal
invokes the appellate court’s jurisdiction); Tex.
R. App. P. 26.1 (depending on the circumstances, notice of appeal must
be filed within a certain number of days from the date the trial court signed
the judgment being appealed).  Because Chavez
timely filed a motion for new trial, her notice of appeal was due on April 9,
2012 – 90 days after the date the trial court signed its judgment on January
10, 2012.  See Tex.R.App.P. 26.1(a)(1)(notice of appeal due within 90 days
from the date of judgment if a motion for new trial is filed).  As noted above, Chavez filed her notice of
appeal on May 9, 2012.  To have obtained
an extension of time to file the notice of appeal, Chavez was required to have filed
both the notice of appeal and a motion for extension of time within 15 days of the
date the notice of appeal was due.  See Tex.R.App.P.
26.3 (permitting appellate court to extend the time to file notice of appeal
under these circumstances).  However,
Chavez failed to do so.  Therefore, her
notice of appeal was not timely. 
Accordingly, we dismiss the appeal for want of jurisdiction.  See
Tex.R.App.P. 42.3(a) (permitting
appeals court, on its own initiative, to dismiss appeal for want of
jurisdiction).
 
 
July 5, 2012
                                                                                    CHRISTOPHER
ANTCLIFF, Justice
 
Before McClure, C.J., Rivera, and Antcliff, JJ.